UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4917


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARREN NELSON HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00034-RJC-1)


Submitted:   August 29, 2014                 Decided:   September 8, 2014


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hannah Valdez Garst, LAW OFFICES OF HANNAH GARST, Chicago,
Illinois, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren      Nelson        Harrison    appeals     his     conviction     and

ninety-month    prison        sentence     after    pleading    guilty      to    using,

carrying, and possessing firearms during and in relation to, and

in furtherance of, a drug trafficking crime, in violation of 18

U.S.C. § 924(c)       (2012).         In   the   plea    agreement,     the      parties

agreed that the Government would recommend a prison sentence of

sixty months.    Harrison’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but raising the issues of

whether the district court committed plain error in accepting

Harrison’s guilty plea, and whether the district court abused

its discretion in sentencing him above the recommended sentence.

Harrison has filed a pro se supplemental brief arguing that his

guilty   plea   was    not     knowing     and   voluntary,     and    the    district

court committed plain error in accepting the plea.                    We affirm.

           “A   guilty        plea    operates      as   a   waiver    of    important

rights, and is valid only if done voluntarily, knowingly, and

intelligently,        ‘with     sufficient       awareness      of    the     relevant

circumstances and likely consequences.’”                     Bradshaw v. Stumpf,

545 U.S. 175, 183 (2005) (quoting Brady v. United States, 397
U.S. 742, 748 (1970)).          In federal cases, Rule 11 of the Federal

Rules of Criminal Procedure “governs the duty of the trial judge

before accepting a guilty plea.”                   Boykin v. Alabama, 395 U.S.
2
238, 243 n.5 (1969).             It “require[s] a district court, before

accepting a guilty plea, to ‘personally inform the defendant of,

and    ensure    that    he   understands,      the     nature        of    the    charges

against him and the consequences of his guilty plea.’”                              United

States v. Hairston, 522 F.3d 336, 340 (4th Cir. 2008) (quoting

United States v. Damon, 191 F.3d 561, 564 (4th Cir. 1999)).

            We “accord deference to the trial court’s decision as

to how best to conduct the mandated colloquy.”                        United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991); see also United

States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996) (noting

this    “Court     has    repeatedly    refused       to    script         the    Rule   11

colloquy, relying rather on the experience and wisdom of the

district judges below”).            A guilty plea may be knowingly and

intelligently made based on information received before the plea

hearing.    See DeFusco, 949 F.2d at 116; see also Bradshaw, 545
U.S. at 183 (trial court may rely on counsel’s assurance that

defendant was properly informed of elements of the crime).

            “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

the    defendant    first     brought     the   error      to    the    trial     court’s

attention.”       Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)    (citing       United   States    v.    Olano,         507 U.S. 725,    731

(1993)).        Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

                                          3
affects substantial rights may be considered even though it was

not brought to the court’s attention.”             Fed. R. Crim. P. 52(b).

              Because Harrison’s Rule 11 claim is raised for the

first time on appeal, we review for plain error.                     See United

States   v.    Vonn,   535 U.S. 55,    71   (2002);   United    States     v.

Martinez,     277 F.3d 517,   525   (4th     Cir.   2002).      It   is   thus

Harrison’s burden to show (1) error; (2) that was plain; (3)

affecting his substantial rights; and (4) that this Court should

exercise its discretion to notice the error.               See Martinez, 277
F.3d at 529, 532.            To show that his substantial rights were

affected, he “must show a reasonable probability that, but for

the error, he would not have entered the plea.”                  United States

v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

              We have reviewed the record and conclude that Harrison

fails to make this showing.          On appeal, he contends that he did

not knowingly and voluntarily enter his plea, and the district

court committed plain error in accepting it, because he did not

understand that the court could sentence him higher than the

recommended sentence.          However, the record makes clear that he

was properly informed at the Rule 11 hearing that the district

court could sentence him up to the statutory maximum of life in

prison, and that if the court did not accept the Government’s

recommendation, he would still be bound by the plea and have no

right to withdraw it.          Harrison also contends that the district

                                        4
court erred in accepting his plea because the Government could

not legally charge him with an offense under 18 U.S.C. § 924(c)

without also charging him with the predicate offense.                       We find

this argument without merit.              See United States v. Hopkins, 310
F.3d 145, 152-53 (4th Cir. 2002).                 Harrison was properly charged

with possessing firearms in furtherance of a drug trafficking

crime, that is, possession with intent to distribute cocaine

base, and the district court did not err in concluding that

there was an independent factual basis to support the plea.

               We review a criminal sentence for reasonableness using

an abuse of discretion standard.                 United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).             First, we consider whether the district

court     committed     any    significant        procedural     error,    such       as

improperly calculating the Guidelines range, failing to consider

the    sentencing      factors    under     18    U.S.C.   § 3553(a)    (2012),       or

failing to adequately explain the sentence.                     United States v.

Allmendinger, 706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).        If the sentence is procedurally reasonable, we

then     consider      its    substantive        reasonableness,       taking     into

account    the     totality      of   the       circumstances    and    giving    due

deference to the district court’s decision.                     Gall, 552 U.S. at

51.     “[A] sentence that deviates from the Guidelines is reviewed

under    the    same   deferential     abuse-of-discretion         standard      as    a

                                            5
sentence     imposed        within       the       applicable        guidelines         range.”

United    States     v.    Rivera-Santana,            668 F.3d 95,    106     (4th   Cir.

2012) (citation and internal quotations omitted).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.        Allmendinger, 706 F.3d at 340.                     The court is next

required to give the parties an opportunity to argue for what

they    believe     is    an   appropriate           sentence,      and    the     court   must

consider those arguments in light of the factors set forth in 18

U.S.C. § 3553(a) (2012).                 Id.       When rendering a sentence, the

court    must     make     and    place    on        the    record    an     individualized

assessment based on the particular facts of the case.                                    United

States v. Carter, 564 F.3d 325, 328, 330 (4th Cir. 2009).                                    In

explaining the sentence, the “sentencing judge should set forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.”                       Rita v. United States, 551
U.S. 338, 356 (2007).             While a court must consider the statutory

factors     and     explain       its    sentence,          it     need     not    explicitly

reference    §     3553(a)       or   discuss        every       factor    on     the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We      have       reviewed        the     record       and     conclude       that

Harrison’s        sentence       is     both    procedurally          and       substantively

reasonable, and the district court did not abuse its discretion

                                               6
in sentencing him.              The district court properly calculated his

sentence under the advisory Guidelines and reasonably determined

a sentence above the Guidelines and the parties’ recommendation

was appropriate based on the court’s thorough, individualized

assessment of Harrison’s case and the § 3553(a) factors.

               In accordance with Anders, we have reviewed the entire

record       and   have     found     no     meritorious        issues      for     appeal.

Accordingly,        we   affirm     the     district      court’s     judgment.           This

court       requires     that     counsel    inform       his   or    her       client,    in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                       If the client requests

that    a    petition      be   filed,     but    counsel    believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions     are    adequately       presented        in   the     materials

before      the    court    and    argument       would   not   aid       the    decisional

process.

                                                                                   AFFIRMED




                                              7